Exhibit 10.16

ATLAS RESOURCE PARTNERS, L.P.

2012 LONG-TERM INCENTIVE PLAN

PHANTOM UNIT GRANT AGREEMENT

NON-EMPLOYEE DIRECTOR

THIS PHANTOM UNIT GRANT AGREEMENT (“Agreement”), dated as of
                        , 2012 (“Date of Grant”), is delivered by Atlas Resource
Partners, L.P., a Delaware limited partnership (the “Partnership”), to
                         (the “Participant”).

RECITALS

A.        The Atlas Resource Partners, L.P. 2012 Long-Term Incentive Plan (the
“Plan”) provides for the grant of phantom units (“Phantom Units”), which are
phantom (notional) rights that represent the right to receive one or more common
units of limited partner interest of the Partnership (a “Unit”) or its then Fair
Market Value (as defined in the Plan) in cash, as determined by the Committee
(the “Committee”) (as defined in the Plan). The Plan also permits the granting
of rights to receive an amount in cash equal to, and at the same time as, the
cash distributions made by the Partnership with respect to a Unit during the
period such Phantom Unit is outstanding (“DERs”).

B.        The Committee has decided to make a Phantom Unit grant, with DERs,
subject to the terms and conditions set forth in this Agreement and the Plan, as
an inducement for the Participant to promote the best interests of the
Partnership and its equity holders. The Participant may receive a copy of the
Plan by contactingmailto: the Chief Legal Officer.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1.        Grant of Phantom Units. Subject to the terms and conditions set forth
in this Agreement and the Plan, the Partnership hereby grants to the Participant
                         Phantom Units. The Phantom Units will become vested in
accordance with Paragraph 3 below and will be distributed in accordance with
Paragraph 4 below. Except as otherwise provided below, prior to the date the
Phantom Units are distributed as Units, if any, in accordance with Paragraph 4
below, the Participant will not be deemed to have any voting rights or cash
distribution rights with respect to any Units subject to this grant. For
purposes of this Agreement, each Phantom Unit shall be equivalent to one Unit.

2.        Phantom Unit Account. The Partnership shall establish and maintain a
Phantom Unit account, as a bookkeeping account on its records, (the “Phantom
Unit Account”) for the Participant and shall record in such Phantom Unit Account
the number of Phantom Units granted to the Participant pursuant to this
Agreement. The Participant shall not have any interest in any fund or specific
assets of the Partnership by reason of this grant or the Phantom Unit Account
established for the Participant.



--------------------------------------------------------------------------------

3.      Vesting.

(a)      Except as otherwise provided in subparagraphs (b) and (c) below, the
Participant will become vested in the Phantom Units awarded pursuant to this
Agreement and credited to the Participant’s Phantom Unit Account according to
the following vesting schedule, provided the Participant does not cease to be a
non-employee member of the Board of Directors of Atlas Resource Partners GP, LLC
(the “Company”) prior to the applicable vesting date (the “Vesting Date”):

 

Date    Percentage of Phantom Units

First anniversary of Date of Grant

   25%

Second anniversary of Date of Grant

   25%

Third anniversary of Date of Grant

   25%

Fourth anniversary of Date of Grant

   25%

The vesting of the Phantom Units shall be cumulative, but shall not exceed 100%
of the Phantom Units subject to the grant. If the foregoing schedule would
produce fractional Phantom Units, the number of Phantom Units that vest shall be
rounded down to the nearest whole Phantom Unit.

(b)      If the Participant terminates as a non-employee member of the Board of
Directors (the “Board”) of the Company prior to the Vesting Date for any portion
of the Phantom Units, the Phantom Units credited to the Participant’s Phantom
Unit Account that have not vested as of such Vesting Date shall terminate and
the corresponding Units shall be forfeited as of the termination date; provided,
however, that if the Participant terminates as a non-employee member of the
Board on account of death or Disability (as defined in the Plan), all of the
Participant’s unvested Phantom Units shall become vested as of the date of the
Participant’s termination as a non-employee member of the Board on account of
death or Disability.

(c)      If a Change in Control (as defined in Paragraph 6 below) occurs while
the Participant is a non-employee member of the Board, but prior to the Vesting
Date for any portion of the Phantom Units, the portion of the Phantom Units
credited to the Participant’s Phantom Unit Account that have not vested prior to
the consummation of the Change in Control shall become vested as of the date of
the Change in Control.

4.      Distribution. On                                  of each calendar year,
or the next business day after                     , if                      is
not a business day, (the “Distribution Date”) all of the Phantom Units credited
to the Participant’s Phantom Unit Account that vested during such calendar year
pursuant to Paragraph 3 above shall become converted to, at the Participant’s
election prior to the applicable Distribution Date, units to be issued under the
Plan or the cash equivalent value based on the Fair Market Value of such vested
Phantom Units on the Distribution Date. The Units or cash, as applicable, shall
be distributed to the Participant within ten (10) business days after the
Distribution Date. Notwithstanding the immediately preceding sentence, if a
Change



--------------------------------------------------------------------------------

in Control occurs, all of the Phantom Units credited to the Participant’s
Phantom Unit Account that have not previously been distributed or forfeited
shall be converted and distributed to the Participant as described in the
immediately preceding sentence on the date of the Change in Control.

5.        DERs. From the Date of Grant through the date the Phantom Units are
converted and distributed pursuant to Paragraph 4 or earlier forfeited, if any
cash distributions are made by the Partnership with respect to its Units, a DER
will be paid to the Participant equal to the value of the cash payment that
would have been paid if such Phantom Units credited to the Participant’s Phantom
Unit Account at the time of the declaration of the cash payment had been Units.
The DERs will be paid to the Participant within ten (10) business days after the
cash payments are paid to the holders of Units.

6.        Change in Control. For purposes of this Agreement, the term Change in
Control shall have the meaning set forth in the Plan.

7.        Acknowledgment by Participant. By executing this grant, the
Participant hereby acknowledges that with respect to any right to Phantom Units
and DERs pursuant to this Agreement, the Participant is and shall be an
unsecured creditor of the Partnership without any preference as against other
unsecured general creditors of the Partnership, and the Participant hereby
covenants for himself or herself, and anyone at any time claiming through or
under the Participant, not to claim any such preference, and hereby disclaims
and waives any such preference that may at any time be at issue, to the fullest
extent permitted by applicable law.

8.        Restrictions on Issuance or Transfer of Units.

(a)        The obligation of the Partnership to deliver Units upon distribution
of the Phantom Units shall be subject to the condition that if at any time the
Committee shall determine in its discretion that the listing, registration or
qualification of the Units upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance of
the Units, the Units may not be issued in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee. In the event an
exemption from registration under the Securities Act of 1933 (the “Securities
Act”) is available, the Participant (or the Participant’s estate or personal
representative in the event of the Participant’s death or incapacity), if
requested by the Partnership to do so, will execute and deliver to the
Partnership in writing an agreement containing such provisions as the
Partnership may require to assure compliance with applicable securities laws. No
sale or disposition of Units acquired pursuant to this grant by the Participant
shall be made in the absence of an effective registration statement under the
Securities Act with respect to such Units unless an opinion of counsel
satisfactory to the Partnership is provided that such sale or disposition will
not constitute a violation of the Securities Act or any other applicable
securities laws is first obtained.



--------------------------------------------------------------------------------

(b) The Participant understands and agrees that the sale of any Units received
by the Participant pursuant to this grant will be subject to, and must comply
with, the Partnership’s Insider Trading Policy.

(c) As soon as reasonably practicable after the Distribution Date, the
Partnership shall deliver to the Participant a certificate or certificates for
the Units then being distributed.

9.        Grant Subject to Plan Provisions. This grant is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Agreement and the terms of
the Plan, the terms of the Plan will control. This grant is subject to the
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (i) rights and
obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of Units, (iii) changes in capitalization of the
Partnership, and (iv) other requirements of applicable law. The Committee shall
have the authority to interpret and construe this Agreement pursuant to the
terms of the Plan, and its decisions shall be conclusive as to any questions
arising hereunder. By receiving this grant, the Participant hereby agrees to be
bound by the terms and conditions of the Plan and this Agreement. The
Participant further agrees to be bound by the determinations and decisions of
the Committee with respect to this Agreement and the Plan and the Participant’s
rights to benefits under this Agreement and the Plan and agrees that all such
determinations and decisions of the Committee shall be binding on the
Participant, his or her beneficiaries and any other person having or claiming an
interest under this Agreement and the Plan on behalf of the Participant.

10.      Assignment and Transfers. No Phantom Units or DERs awarded to the
Participant under this Agreement may be transferred, assigned, pledged or
encumbered by the Participant, and Phantom Units and DERs shall be distributed
during the lifetime of the Participant only for the benefit of the Participant;
provided, however, that in the event of the Participant’s death, the Units
subject to the Phantom Units or the cash equivalent value of the Units, as
applicable, shall be issued (subject to the limitations specified in the Plan
and this Agreement) solely to the legal representatives of the Participant, or
by the person who acquires the right to receive the Units subject to the Phantom
Units or the cash equivalent value of the Units, as applicable, by will or by
the laws of descent and distribution, to the extent that the Phantom Units
subject to this grant are otherwise vested pursuant to this Agreement. Any
attempt to transfer, assign, pledge or encumber the Phantom Units or DERs by the
Participant shall be null, void and without effect. The rights and protections
of the Partnership hereunder shall extend to any successors or assigns of
Partnership.

11.      Taxes/Withholding. The vesting of Restricted Phantom Units, as well as
any amounts received upon distribution of Restricted Phantom Units pursuant to
Paragraph 4 above, and the payment of cash for any DERs, is treated as taxable
income to the Participant, and the Participant (or the Participant’s legal
representative in the event



--------------------------------------------------------------------------------

of the death of the Participant) shall be solely responsible for all tax
consequences that result from the vesting and distribution of the Restricted
Phantom Units, as well as any subsequent sale of Units, and the payment of cash
with respect to DERs. The Partnership or the Company, as applicable, is
authorized, if required by applicable law, to withhold from any payment due or
transfer made under this grant or from any compensation or other amount owing to
the Participant, the amount (in cash, Units, other securities, Units that would
otherwise be issued pursuant to this grant or other property as determined by
the Committee) of any applicable withholding taxes that are due in respect of
this grant, the lapse of restrictions thereon, or any payment or transfer under
this grant and to take such other action as may be necessary in the opinion of
the Partnership or the Company to satisfy its withholding obligations for the
payment of such taxes. If Units are withheld, the Units withheld may not exceed
the minimum applicable tax withholding amount.

12.      No Rights as Unitholder. The Participant shall not have any rights as a
Unitholder of the Partnership, including the right to any cash distributions
(except as provided in Paragraph 5), or the right to vote, with respect to any
Phantom Units.

13.      Membership on the Managing Board of the Company Not Affected. This
grant of Phantom Units and DERs shall not confer upon the Participant any right
to be retained as a non-employee member of the Board.

14.      Amendments. The Partnership may waive any conditions or rights under
and amend any terms of this Agreement, provided that no change shall materially
reduce the benefit to the Participant without the consent of the Participant,
except as necessary to comply with the requirements of Paragraph 17 below.

15.      Governing Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflict of laws provisions
thereof, and applicable federal law.

16.      Notice. Any notice to the Partnership provided for in this Agreement
shall be addressed to the Partnership in care of the Chief Legal Officer at the
principal office of the Partnership, and any notice to the Participant shall be
addressed to such Participant at the current address shown in the records of the
Company, or to such other address as the Participant may designate to the
Company in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

17.      Section 409A of the Internal Revenue Code. This Agreement is intended
to comply with an exemption to section 409A of the Internal Revenue Code.

[SIGNATURES APPEAR ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the Date of
Grant.

 

ATLAS RESOURCE PARTNERS, L.P.

 

By:   Atlas Resource Partners GP, LLC, its general partner By:      

Lisa Washington

Chief Legal Officer and Secretary

 

I hereby accept the Phantom Units and DERs described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement. I hereby further
agree that all of the decisions and interpretations of the Committee with
respect to this Agreement and the Plan shall be final and binding.

 

Participant:    